ORDER

Appellee, State of Indiana, by counsel, filed a Motion To Publish Memorandum Decision.
*806Having reviewed the matter, the Court FINDS AND ORDERS AS FOLLOWS:
1. The Appellee’s Motion To Publish Memorandum Decision is GRANTED and this Court’s opinion heretofore handed down in this cause on March 7, 2013, marked Memorandum Decision, Not for Publication is now ORDERED PUBLISHED.
2. The Clerk of this Court is directed to send copies of said opinion together with copies of this Order to the West Publishing Company and to all other services to which published opinions are normally sent.
KIRSCH, MATHIAS, CRONE, JJ„ concur.